06/17/2020


Amy Eddy, Asbestos Claims Court Judge
Department No. 1                                                                               Case Number: AC 17-0694


Flathead County Justice Center
920 South Main Street, Suite 310
Kalispell, Montana 59901
(406) 758-5906

             IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA

 IN RE ASBESTOS LITIGATION,                                    Cause No. AC 17-0694

                Consolidated Cases.
                                                      ORDER RE: CASE REASSIGNMENT



       Effective June 22, 2020, in order to better manage and conduct the business of the
Asbestos Claims Court, the Court hereby rules as follows:

       (1)     Individual district court cases within the jurisdiction of the Asbestos Claims Court
               are to be migrated into a separate database within FullCourt, which shall be
               referred to as the Twenty-Third Judicial District. The Cascade County Clerk of
               District Court is authorized as the Clerk of Court for this database with all
               statutory authority to manage this database as (s)he would the Montana Eighth
               Judicial District Court. This includes the authority to establish a separate bank
               account to collect and deposit fees.

       (2)     Within their individual judicial districts, the Clerks of District Court are directed
               to change the case status of all Asbestos Claims Court cases to CLOSED after the
               cases are migrated into the new database to prevent duplicative reporting and
               tracking.

       (3)     By order of the Montana Supreme Court, Judges Eddy, Cuffe, Kutzman,
               McMahon, Oldenburg, Parker, Pinski and Wilson are the designated Asbestos
               Claims Court Judges. These judges will maintain jurisdiction over their current
               Asbestos Claims Court cases filed in their respective counties. The balance of the
               remaining, current Asbestos Claims Court cases filed in Cascade County, or other
               counties where there is not a designated Asbestos Claims Court judge, will then
               be randomly reassigned to Judges Eddy, Cuffe, McMahon, Oldenburg and
               Wilson.

       (4)     All new Asbestos Claims Court cases will be filed in the new Twenty-Third
               Judicial District and be randomly reassigned to one of the Asbestos Claims Court
               judges.
(5)   When these cases are reassigned, the parties will have their customary right of
      substitution under Mont. Code Ann. §3-1-804. If a party files a Motion to
      Substitute Judge, the case will be randomly reassigned to one of the other
      Asbestos Claims Court judges.

(6)   The Court will enter a separate order regarding the cases currently set on the
      deferred docket.

DATED 6/17/2020 AND ELECTRONICALLY SIGNED AS NOTED BELOW.

                                    /s/ Amy Eddy
                                    _________________________________
                                    Asbestos Claims Court Judge